Dear Dr. Hensley:
this letter is in response to your request for an opinion on the following question:
         "Are expenses for babysitting, loss of wages to council members or costs of paying for job coverage while doing council business reimbursable under Section 202.022 RSMo?"
You have stated that you are asking this question because it involves the exercise of administrative duties required to be done by you. Section 202.022.5, RSMo Supp. 1975, relates to the Missouri Advisory Council on Alcoholism and Drug Abuse and reads as follows:
           "Each member shall be reimbursed for necessary expenses actually incurred in the performance of his official duties."
It is our opinion that babysitting expenses, loss of wages, and costs of paying for job coverage incurred while performing Council duties are personal expenses and thus not reimbursable.
Very truly yours,
                                  JOHN ASHCROFT Attorney General